DETAILED ACTION
This office action response to the communication filed on07/10/2019. 
Claims 1-19 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on August 19, 2020;	
July 10, 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 9-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Huang-Fu et al. (U.S. Patent Application Publication No. 2018/0199263), (“Huang”, hereinafter) having an earlier falling date of Jan. 06, 2017,  disclosures in provisional application 62/443642).
As per Claim 1, Huang discloses a method of a user equipment (UE) for performing unified access control ([see, the UE determines the access category for the action, [0006], and provisional, [0004]), the method comprising: 
receiving system information including information for access control from a base station ([see, receiving system information that includes dynamic parameters are the ones that control the barring decision, [0034], and Fig. 5,  and provisional, [0031], and Fig. 2]); 
when access attempt is triggered, instructing access category information from an non-access stratum (NAS) layer of the UE to an access stratum (AS) layer ([see, wherein the receiving system information that includes dynamic parameters, determining dynamic parameters for the access category, [0030-0034], and Fig. 3-5,  and provisional, [0031], and Fig. 2, 8a]); and 
checking whether access barring parameter information for is included in the system information ([see, the UE makes a decision whether to allow or not allow the said action. This is here called a "barring decision, [0035], and Fig. 5, and provisional, [0031], and Fig. 2]).
controlling access barring check operation in the AS layer using at least one of the access category information and the access barring parameter information ([see, AS layer makes the actual barring decision for the action based on access control 
As per Claims 2, 13, Huang further discloses wherein the information for access control includes at least one of the access barring parameter information and barring configuration information ([see, wherein the receiving system information that includes dynamic parameters, determining dynamic parameters for the access category, [0030-0034], and Fig. 3-5, and provisional, [0031], and Fig. 2, 8a]), and 
the information for access control is received through minimum system information ([see, receiving system information that includes dynamic parameters are the ones that control the barring decision, [0034], and Fig. 5,  and provisional, [0031], and Fig. 2]).
As per Claims 3, 14, Huang further discloses wherein the access category information is set for each access attempt type that is classified based on an application service type of the UE or a transmission signaling processing procedure ([see, the UE determines the access category by applying at least one rule that has one or more conditions that take into account one or more of a service type such as mobile originating (MO), Mobile terminated (MT), Signaling, Data, [0037], and Fig. 3, and provisional, [0033], and Fig. 2, 8a]).
As per Claims 4, 15, Huang further discloses wherein the access barring parameter information is set in association with at least one of UE configuration information of the UE and the access category information ([see, wherein receiving system information that includes dynamic parameters are the ones that control the 
As per Claims 5, 16,  Huang further discloses wherein the access barring parameter information is included in barring configuration information for each access category information ([see, [0030-0034], and Fig. 3-5, and provisional, [0031], and Fig. 2, 8a]).
As per Claims 6, 17, Huang further discloses wherein the barring configuration information includes at least one of barring identification information, barring factor information, barring time information and barring bitmap information ([see, three different aspects of the barring decision includes barring time information, [0031, 0040], and Fig. 3-5, and provisional, [0035], and Fig. 6a]).
As per Claim 9, Huang discloses a method of a base station for performing unified access control ([see, the UE determines the access category for the action, [0006], and provisional, [0004]), the method comprising: 
generating information for access control including at least one of access barring parameter information and barring configuration information ([see, the set of access control parameters for the action determine, which applies the set of access control parameters and makes a barring decision for the action disclosed, [0027, 0034], and Fig. 5,  and provisional, [0031], and Fig. 2]);  
including the information for access control in system information and transmitting the system information including the information for access control to a user equipment (UE) ([see, receiving system information that includes dynamic parameters 
receiving access request information by the UE determined based on the system information ([see, transmission request that is subject to access control, [0030-0031, 0034], and Fig. 3-4,  and provisional, [0029-0031], and Fig. 2]).
As per Claim 10, Huang discloses the method according to claim 9, and Huang further discloses wherein the UE transmits the access request information according to results of the performing of access barring check operation from an access stratum (AS) layer using at least one of access category information and the access barring parameter information ([see, AS layer makes the actual barring decision for the action based on access control parameters associated with the access category, [0030-0031], and Fig. 3, and provisional, [0024], and Fig. 8a]).
As per Claim 11, Huang discloses the method according to claim 9, and Huang further discloses wherein the barring configuration information includes at least one of barring identification information, barring factor information, barring time information and barring bitmap information ([see, three different aspects of the barring decision includes barring time information, [0031, 0040], and Fig. 3-5, and provisional, [0035], and Fig. 6a]).
As per Claim 12, Huang discloses a user equipment (UE) performing unified access control ([see, the UE determines the access category for the action, [0006], and provisional, [0004]), the UE comprising: 
a receiver configured to receive system information including information for access control from a base station ([see, receiving system information that includes 
a controller configured to, when access attempt is triggered, control access category information to be instructed from an non-access stratum (NAS) layer of the UE to an access stratum (AS) layer ([see, wherein the receiving system information that includes dynamic parameters, determining dynamic parameters for the access category, [0030-0034], and Fig. 3-5,  and provisional, [0031], and Fig. 2, 8a]), 
check whether access barring parameter information is included in the system information ([see, the UE makes a decision whether to allow or not allow the said action. This is here called a "barring decision, [0035], and Fig. 5, and provisional, [0031], and Fig. 2]), and 
control access barring check operation in the AS layer using at least one of the access category information and the access barring parameter information ([see, AS layer makes the actual barring decision for the action based on access control parameters associated with the access category, [0030-0031], and Fig. 3, and provisional, [0024], and Fig. 8a]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (U.S. Patent Application Publication No. 2018/0199263), (“Huang”, hereinafter) having an earlier falling date of Jan. 06, 2017,  disclosures in provisional application 62/443642), in view of LIBERG et al. (U.S. Patent Application Publication No. 2019/0364489), (“Liberg”, hereinafter).
As per Claims 7, 18, Huang doesn’t appear to explicitly disclose: wherein, when barring bitmap information according to UE configuration information is set a pre-set value, the controlling of the access barring check operation is performed such that the access barring check operation for the access category information indicated from the NAS layer is skipped.
However, Liberg discloses wherein, when barring bitmap information according to UE configuration information is set a pre-set value, the controlling of the access barring check operation is performed such that the access barring check operation for the access category information indicated from the NAS layer is skipped ([see, wherein the determining a resource based access barring bitmap, determine access class with the barred access classes to determine if the wireless terminal is barred from system access disclosed, [0099-0101], and Fig. 3-4]).  

As per Claims 8, 19, Huang doesn’t appear to explicitly disclose: wherein the UE configuration information is set as at least one of access classes 11, 12, 13, 14 and 15.
However, Liberg discloses wherein the UE configuration information is set as at least one of access classes 11, 12, 13, 14 and 15 ([see, a wireless terminal is configured with an Access Class value (e.g. value Y), wherein the value Y is any value as disclosed on the claim limitation, [0099-0101], and Fig. 5:510]).  
In view of the above, having the system of Huang and then given the well-established teaching of Liberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Huang as taught by Liberg. The motivation for doing so would have been to provide determine access class with the barred access classes results improved radio access control including improved access barring techniques (Liberg, ¶ [0008]).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU BELETE/
Examiner, Art Unit 2468
/PARTH PATEL/Primary Examiner, Art Unit 2468